A debtor delivered to a creditor notes falling due respectively in one, two, three and four years after date, and to secure them in part gave to the creditor a lease of certain land for ninety-nine years, taking in return a bond to retransfer the leasehold to her, provided that she should within four years pay to the creditor a specified amount:Held, that a failure to pay one of the notes would not give the creditor the right to bring ejectment; such right would not accrue until the lapse of four years with failure to pay.